DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020, 11/24/2020 is being considered by the examiner.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 24, the limitation “wherein the at least one interior surface is inert,” is not clear whether it is meant to: surface is immovable, not able to react with sample or light. For the purpose of prosecution it is interpreted to mean immovable. Appropriate clarification is required.
	Claims 25-27 are rejected because they depend on the rejected claim 24.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 1, 15, 24  is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Mauze et al. (US Patent # 5,720,650) [hereinafter Mauze].
As to claims 1, 15, Mauze teaches spectroscopy system, comprising: a resonant cavity (10, Fig.2); a first conduit (39, Fig.2) configured to couple at a first end thereof to a gas source (36, Fig.2;  column 7, lines 24-36), and at a second end thereof to a first end of a collection medium (42, Fig.2) containing a sample for analysis  (note what sample in the collection medium is intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; and a second conduit (34, Fig.2) configured to couple at a first end thereof to a second end of the collection medium, and at a second end thereof to the resonant cavity.
 As to claims 24, Mauze teaches a spectroscopy system, comprising: a resonant cavity (10, Fig.2) defined by at least one interior surface and having a first mirror positioned towards a first end (26, Fig.2) thereof and a second mirror positioned towards a second end (28, Fig.2) thereof, wherein the at least one interior surface (either of the one of the four interior surfaces of the resonant cavity 10) is inert.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauze.
As to claims 2, 16, Mauze teaches all as applied to claim 1, except wherein the collection medium is a sorbent tube. However, type of collection medium is design choice/option.
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to contain medium/sample for analysis in order to transfer said medium/sample from sample source to sample interrogation/analysis area.
	Allowable Subject Matter
Claims 3-14, 17-23, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	 Tuchman et al. (US 2010/0277737 A1) teaches a spectroscopy system, comprising: a resonant cavity (11, 12, Fig.1); and a sampling tube/conduit (48, Fig.1) transferring sample/medium from sample/medium source to said resonant cavity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886